Case 1:19-cv-01426-GBD Document 1 Filed 02/14/19 Page 1 of 18

D. Maimon Kirschenbaum
JOSEPH KIRSCHENBAUM LLP
32 Broadway, Suite 601

New York, NY 100()4

(212) 688-5640

(212) 688-2548 (fax)

Attorneysfor Named Plaimif/{v, proposed FLSA
Collective Plal`ntiffs, and proposed Class

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

X

 

 

LUIS GUANAN, M()ISES MORALES, and INDEX NO.
MARLON NIETO, on behalf of themselves
and others similarly situated,
ML;A__I_N_I_
Plaintiffs,
FLSA COLLECTIVE ACTION AND
V- RULE 23 CLASS ACTION
68“* sT. CAFE INC., d/b/a soLE BIsTRo DEMAND FQR JURy TRIAL
ITALIANO and d/b/a LUCE RESTAURANT
AND ENOTECA, DRITON MILA,
RAMAZAN MILA, and GAZMEND
HODZIC,
Defendants.
x
Plaintiffs allege as follows:
INTRODUCTION
1. For years, 68th St. Café Inc., d/b/a Luce Restaurant and Enoteca, employed front-

of~house employees, including Waiters, busboys and runners, for long Weeks

JURISDICTION AND VENUE

2. This Court has original federal question jurisdiction under 28 U.S.C. § 1331

because this case is brought under the Fair Labor Standards Act, 29 U.S.C. § 201, et seq.

(“FLSA”). This Court has supplemental jurisdiction over the New York state law claims, as they

Case 1:19-cv-01426-GBD Document 1 Filed 02/14/19 Page 2 of 18

are so related to the claims in this action within the Court’s original jurisdiction that they form
part of the same case or controversy under Article lll of the United States Constitution.

3. Venue is proper in this District because Defendants conduct business in this
District, and the acts and/or omissions giving rise to the claims herein alleged took place in this
District.

THE PARTIES

4. Defendant 68th Street Café Inc. is a New York Corporation that owns and operates
Sole Italian Bistro located at 2014 Broadway and owned and operated its predecessor in the same
location, Luce Restaurant and Enoteca (“Defendant Sole” or the “Restaurant”).

5. Defendant Sole has an annual gross volume of sales in excess of $500,0()0.

6. Defendant Sole is owned, and its operations are conducted, by Defendants Driton
Mila (“Defendant Driton”), Ranedan Mila (“Defendant Ranedan”), and Gazmend Hodzic
(“Defendant Kedzic”) (collectively, “Defendant Owners”).

7. The Restaurant’s liquor license is in the name of all three Defendant owners.

8. The Defendant Owners actively manage the restaurant employees and are present
at the Restaurant on a daily basis.

9. They have actual ultimate authority with respect to hiring and firing decisions,
discipline, and payroll practices at the Restaurant

lO. 'l`he Restaurant and Det`endant Owners are hereafter re t`erred to as the
"Del"endants."

ll. Plaintift` Luis Guanan (“Plaintiff Guanan”) has been employed by Defendants as a

busboy since 2009.

Case 1:19-cv-01426-GBD Document 1 Filed 02/14/19 Page 3 of 18

12. Plaintiff Moises Morales (“Plaintiff Morales”) has been employed by Defendants

as a busboy since 2009.

13. Plaintiff Marlon Nieto (“Plaintiff Nieto”) has been employed by Defendants as a

food runner since about 2009.

FLSA COLLECTIVE ACTION ALLEGATIONS

14. Plaintiff brings the First Claim for Relief as a collective action pursuant to FLSA
Section l6(b), 29 U.S.C. § 216(b), on behalf of all service employees, including but not limited
to servers, runners, bussers, bartenders, and barbacks employed by Defendants on or after the
date that is three years before the filing of this Complaint (“FLSA Collective”).

15. At all relevant times, Plaintiffs and the other FLSA Collective Plaintiffs are and
have been similarly situated, have had substantially similar job requirements and pay provisions,
and are and have been subject to Defendants’ decision, policy, plan and common policies,
programs, practices, procedures, protocols, routines, and rules willfully failing and refusing to
pay them for all hours worked, willfully failing and refusing to pay the legally required overtime
wage for all hours worked over forty (40) hours in a workweek, and allowing non-tipped
employees to share in their tips. The claims of Plaintiffs stated herein are essentially the same as
those of the other FLSA Collective Plaintiffs.

16. The First Claim for Relief is properly brought under and maintained as an opt-in
collective action pursuant to § l6(b) of the FLSA, 29 U.S.C. 216(b). The FLSA Collective
Plaintiffs are readily ascertainable For the purpose of notice and other purposes related to this
action, their names and addresses are readily available from the Defendants. Notice can be
provided to the FLSA Collective Plaintiffs via first class mail to the last address known to

Defendants.

Case 1:19-cv-01426-GBD Document 1 Filed 02/14/19 Page 4 of 18

RULE 23 CLASS ALLEGATIONS ~ NEW YORK

17. Plaintiffs brings the state law Second, Third, Fourth, Fifth and Sixth Claims for
Relief pursuant to the Federal Rules of Civil Procedure (“F.R.C.P.”) Rule 23, on behalf of all
service employees, other than service managers, employed by Defendants on or after the date
that is six years before the filing of this Complaint (the “Class Period”).

18. All said persons, including Plaintiffs, are referred to herein as the “Class.” The
Class members are readily ascertainable The number and identity of the Class members are
determinable from Defendants’ records The hours assigned and worked, the positions held, and
the rates of pay for each Class member are also determinable from Defendants’ records For the
purpose of notice and other purposes related to this action, their names and addresses are readily
available from Defendants. Notice can be provided by means permissible under said F.R.C.P.
23.

19. The proposed Class is so numerous that joinder of all members is impracticable,
and the disposition of their claims as a class will benefit the parties and the court. Although the
precise number of such persons is unknown, and the facts on which the calculation of that
number are presently within the Sole control of Defendants, upon information and belief, there
are more than forty (40) members of the Class.

20. Plaintiffs’ claims are typical of those claims which could be alleged by any
member of the Class, and the relief sought is typical of the relief which would be sought by each
member of the Class in separate actions. All the Class members were subject to the Same
corporate practices of Defendants, as alleged herein, of failing to pay overtime, and failing to
provide Class members with required wage notices. Defendants’ corporate~wide policies and

practices affected all Class members similarly, and Defendants benefited from the same type of

Case 1:19-cv-01426-GBD Document 1 Filed 02/14/19 Page 5 of 18

unfair and/or wrongful acts as to each Class member. Plaintiff and other Class members
sustained similar losses, injuries and damages arising from the same unlawful policies, practices
and procedures

2l. Plaintiffs are able to fairly and adequately protect the interests of the Class and
have no interests antagonistic to the Class. Plaintiffs are represented by attorneys who are
experienced and competent in both class action litigation and employment litigation and have
previously represented plaintiffs in wage and hour cases.

22. A class action is superior to other available methods for the fair and efficient
adjudication of the controversy - particularly in the context of wage and hour litigation where
individual class members lack the financial resources to vigorously prosecute a lawsuit against
Defendants Class action treatment will permit a large number of similarly situated persons to
prosecute their common claims in a single forum simultaneously, efficiently, and without the
unnecessary duplication of efforts and expense that numerous individual actions engender.
Because the losses, injuries and damages suffered by each of the individual Class members are
small in the sense pertinent to a class action analysis, the expenses and burden of individual
litigation would make it extremely difficult or impossible for the individual Class members to
redress the wrongs done to them. On the other hand, important public interests will be served by
addressing the matter as a class action. The adjudication of individual litigation claims would
result in a great expenditure of Court and public resources; however, treating the claims as a
class action would result in a significant saving of these costs. The prosecution of separate
actions by individual members of the Class would create a risk of inconsistent and/or varying
adjudications with respect to the individual members of the Class, establishing incompatible

standards of conduct for Defendants and resulting in the impairment of class members’ rights

Case 1:19-cv-01426-GBD Document 1 Filed 02/14/19 Page 6 of 18

and the disposition of their interests through actions to which they were not parties. The issues
in this action can be decided by means of common, class-wide proof. ln addition, if appropriate,
the Court can, and is empowered to, fashion methods to efficiently manage this action as a class
action.

23. Upon information and belief, Defendants and other employers throughout the
state violate the New York Labor Law. Current employees are often afraid to assert their rights
out of fear of direct or indirect retaliation Former employees are fearful of bringing claims
because doing so can harm their employment, future employment, and future efforts to secure
employment Class actions provide class members who are not named in the complaint a degree
of anonymity which allows for the vindication of their rights while eliminating or reducing these
risks.

24. There are questions of law and fact common to the Class which predominate over
any questions affecting only individual Class members, including:

a) Whether Defendants employed Plaintiffs and the Class members within the meaning
of the New York law.

b) At what common rate, or rates subject to common methods of calculation, were and
are Defendants required to pay Plaintiffs and the Class members for their work.

c) The policies, practices, programs, procedures, protocols and plans of Defendants
regarding the work and labor for which Defendants did not pay the Plaintiffs and the
Class members at all.

d) Whether Defendants paid Plaintiffs and the Class members the appropriate

minimum wage for all hours worked.

Case 1:19-cv-01426-GBD Document 1 Filed 02/14/19 Page 7 of 18

e) Whether Defendants paid Plaintiffs and the Class members the appropriate overtime
wage for all overtime hours worked.
f) Whether Defendants gave Plaintiffs and the Class members the wage statements

required by New York Labor Law § 195 and the New York Hospitality Wage

 

Order.
FACTS
Wage and Hour Claims
25. Plaintiffs’ consent to sue forms are attached hereto as Exhibit A.

26. Plaintiffs were paid an hourly rate that is lower than the New York State
minimum wage during their employment by Defendants

27. Plaintiffs were paid a “tip credit” hourly wage.

28. However, Plaintiffs were paid an hourly rate that is lower than the New York
State “tip credit” minimum wage under the New York Labor Law.

29. Defendants were not entitled to utilize the tip credits set forth under the FLSA and
New York Labor Law, because (a) they did not give Plaintiffs the appropriate notice of the tip
credit, including but not limited to the notices required by N.Y. Lab. Law § 195; and (b) they
required Plaintiffs to share tips with tip-ineligible employees

3(). N.Y. Lab. Law § 195 requires an employer’s weekly wage statement to set forth
any allowances being applied to the Plaintiffs’ pay. However, Plaintiffs’ weekly pay stubs failed
to set forth accurately the tip credit being applied to Plaintiff’s wage.

31. For several years within the limitations period, Defendants employed a manager

named Dorjan, Plaintiffs and Class members during the relevant period were required to share

Case 1:19-cv-01426-GBD Document 1 Filed 02/14/19 Page 8 of 18

tips with Dorjan, an individual with significant managerial authority. Dorjan had significant
authority with respect to hiring and setting employees’ schedules

32. Defendant Owners operated their business under the name Luce Restaurant and
Enoteca until March 2018. In March 2018, after a ten-day closure for renovations, they reopened
the business under the name Sole Bistro ltaliano.

33. Prior to opening as Sole Bistro ltaliano, Defendants did not have employees clock
in or out for their shifts and did not pay overtime when Plaintiffs and the Class members worked
more than 40 hours in a workweek.

34. Throughout the Class Period, Plaintiffs and Class members were paid various
rates that were always below the New York “tip credit” minimum wage.

35. For example7 their paychecks indicated that they were paid an improper “tip
credit” minimum wage for 40 hours of work and nothing at all for overtime hours worked prior
to 2018. According to their paystubs, Plaintiffs Guanan and Morales received $5.00 per hour
from 2013 through 2015, $7.50 per hour from 2016 through 2017, and $8.65 per hour beginning
in or around March of2018.

36. At all times previous to March of 2018, Plaintiffs and Class members were not
paid at all for hours worked over 40 hours in a workweek.

37. Prior to March of 2018, Plaintiffs generally worked six days a week, which
included three double shifts and three dinner-only shifts A double shift was typically an 11.5-
hour shift. Plaintiffs would arrive at work at 10:30 a.m. and work until 11 p.m. with a one-hour
break. A dinner-only shift was typically a 7-hour shift. Plaintiffs would arrive at work at 4 p.m.

and work until 11 p.m. In addition, on Friday and Saturday nights, the kitchen at the Restaurant

Case 1:19-cv-01426-GBD Document 1 Filed 02/14/19 Page 9 of 18

is open until 11:30 p.m. and Plaintiffs were often at work until after midnight Thus, Plaintiffs
regularly worked 53 or more hours each week prior to the 2018 closure for renovations

38. Despite having worked approximately 13 hours of overtime per week for years,
Plaintiffs were only paid for 40 hours at a rate below the legal “tip credit” minimum wage.

39. In addition, Defendants did not pay Plaintiffs and Class members the spread of
hours compensation for shifts spanning 10 or more hours

40. When the Restaurant reopened in March of 2018 as Sole Bistro ltaliano,
management rearranged Plaintiffs’ and Class members’ schedule to drastically reduce, if not
eliminate, employees’ overtime hours

41. Defendants committed the foregoing acts willfully and against Plaintiff, the FLSA
Collective Plaintiffs, and the Class.

FIRST CLAIM FOR RELIEF
FLSA Overtime Violations, 29 U.S.C. § 207
Brought by Plaintiffs on Behalf of Themselves and the FLSA Collective
Plaintiffs against the Defendants

42. Plaintiffs, on behalf of themselves and the FLSA Collective Plaintiffs, reallege
and incorporate by reference all preceding paragraphs as if they were set forth again herein.

43. At all relevant times, Defendants have been, and continue to be, “employers”
engaged in interstate “commerce” and/or in the production of “goods” for “commerce,” within
the meaning of FLSA, 29 U.S.C. §203. At all relevant times, Defendants have employed,
“employee[s],” including Plaintiffs and each of the FLSA Collective Plaintiffs

44. Throughout the statute of limitations period covered by these claims, Plaintiffs

and the other FLSA Collective Plaintiffs worked in excess of forty (40) hours per workweek.

Case 1:19-cv-01426-GBD Document 1 Filed 02/14/19 Page 10 of 18

45. At all relevant times, Defendants operated under a decision, policy and plan, and
under common policies, programs, practices, procedures, protocols, routines and rules of
willfully failing and refusing to pay the Plaintiffs and Class members at one-and-one-half times
the minimum wage for work in excess of forty (40) hours per workweek, and willfully failing to
keep records required by the FLSA even though Plaintiffs and the FLSA Collective Plaintiffs
have been and are entitled to overtime.

46. Plaintiffs, on behalf of themselves and the FLSA Collective Plaintiffs, seek
damages in the amount of their respective unpaid overtime compensation, liquidated (double)
damages as provided by the FLSA for overtime violations, attorneys’ fees and costs, pre- and
post-judgment interest, and such other legal and equitable relief as this Court deems just and

proper.

SECOND CLAIM FOR RELIEF
New York State Minimum Wage Act, New York Labor Law § 650 et seq.
Brought by Plaintiffs on Behalf of Themselves and the Class
Members Against the Defendants

47. Plaintiffs, on behalf of themselves and members of the Class, reallege and
incorporate by reference all preceding paragraphs as if they were set forth again herein.

48. Defendants knowingly paid the Plaintiffs and members of the Class less than the
New York minimum wage as set forth in N.Y. Lab. Law § 652 and supporting regulations of the
New York State Department of Labor.

49. Defendants did not pay Plaintiffs and members of the Class minimum wage for all
hours worked

50. Defendants’ failure to pay Plaintiffs and members of the Class the minimum wage

was willful within the meaning of N.Y. Lab. Law § 663.

10

Case 1:19-cv-01426-GBD Document 1 Filed 02/14/19 Page 11 of 18

51. As a result of Defendants’ willful and unlawful conduct, Plaintiffs and members
of the Class are entitled to an award of damages, including liquidated damages, in an amount to
be determined at trial, pre- and post-judgment interest, costs and attorneys’ fees, as provided by

N.Y. Lab. Law § 663.

THIRD CLAIM FOR RELIEF
New York Overtime Violations
New York Minimum Wage Act, N.Y. Stat. § 650 et seq.,
N.Y. Comp. Codes R. & Regs. Tit. 12, §§ 137-1.3 (2010), 146-1.4 (2011)
Brought by Plaintiffs on Behalf` of Themselves and the Class
Members against the Defendants

52. Plaintiffs, on behalf of themselves and members of the Class, reallege and
incorporate by reference all preceding paragraphs as if they were set forth again herein.

53. lt is unlawful under New York law for an employer to suffer or permit a non-
exempt employee to work without paying overtime wages for all hours worked in excess of forty
(40) hours in any workweek.

54. Throughout the Class period, Defendants willfully, regularly and repeatedly failed
to pay Plaintiffs and the Class members at the required overtime rate of one-and-one-half times
the minimum wage for hours worked in excess of forty (40) hours per workweek.

55. As a result of Defendants’ willful and unlawful conduct, Plaintiffs and members
of the Class are entitled to an award of damages, including liquidated damages, in an amount to
be determined at trial, pre- and post-judgment interest, costs and attorneys’ fees, as provided by

N.Y. Lab. Law § 663.

FOURTH CLAIM FOR RELIEF
New York Spread of Hours Violations
New York Minimum Wage Act, N.Y. Stat. § 650 et seq.,
N.Y. Comp. Codes R. & Regs. Tit. 12, § 146-1.6 (2016)
Brought by Plaintiffs on Behalf of Themselves and the Class

11

Case 1:19-cv-01426-GBD Document 1 Filed 02/14/19 Page 12 of 18

Members against the Defendants

56. Plaintiffs, on behalf of themselves and the members of the Class, reallege and
incorporate by reference all preceding paragraphs as if they were set forth again herein.

57. Prior to March 2018, Plaintiffs and Class members regularly worked double shifts
that spanned over ten hours in a day.

58. Defendants did not keep records of Plaintiffs’ and Class members’ hours and did
not pay them the required “spread of hours” compensation required by New York Labor Law.

59. As a result of Defendants’ willful and unlawful conduct, Plaintiffs and members
of the Class are entitled to an award of damages, including liquidated damages, in an amount to

be determined at trial, pre- and post-judgment interest, and costs and attorneys’ fees

FIFTH CLAIM FOR RELIEF
New York Notice Requirements, N.Y. Lab. L. §§ 195, 198

Brought by Plaintiffs on Behalf of Themselves and the Class
members against the Defendants

60. Plaintiffs, on behalf of themselves and the members of the Class, reallege and
incorporate by reference all preceding paragraphs as if they were set forth again herein.

61. Defendants did not provide Plaintiffs and the members of the Class with the
notices/wage statements required by N.Y. Lab. Law § 195.

62. As a result of Defendants’ unlawful conduct, Plaintiffs and members of the Class
are entitled to an award of damages pursuant to N.Y. Lab. Law § 198, in amount to be
determined at trial, pre- and post-judgment interest, and costs and attomeys’ fees, as provided by
N.Y. Lab. Law § 198.

SIXTH CLAIM FOR RELIEF
Illegal Deductions from Gratuities, N.Y. Lab. L. §196-d

Brought by Plaintiffs on Behalf of Themselves and the Class
Members Against the Defendants

12

Case 1:19-cv-01426-GBD Document 1 Filed 02/14/19 Page 13 of 18

63. Plaintiffs reallege and incorporate by reference all preceding paragraphs as if they

were set forth again herein.

64. Defendants illegally required Class members to share gratuities with a managerial
employee
65. As a result of Defendants’ willful and unlawful conduct, Plaintiffs and members

of the Class are entitled to an award of damages, including liquidated damages, in an amount to

be determined at trial, pre- and post-judgment interest, and costs and attorneys’ fees

PRAYER FOR RELIEF

WHEREFORE, Plaintiffs, on behalf of themselves and the FLSA Collective Plaintiffs

and members of the Class, pray for relief as follows:

A. An award of damages, according to proof, including back pay, front pay, punitive
damages, and liquidated damages, to be paid by Defendants;

B. Designation of this action as a collective action on behalf of the FLSA Collective
Plaintiffs and prompt issuance of notice pursuant to 29 U.S.C. §216(b) to all
similarly situated members of the FLSA opt-in class, apprising them of the
pendency of this action, and permitting them to assert timely FLSA claims and
state claims in this action by filing individual Consent to Sue forms pursuant to 29
U.S.C. § 216(b);

C. Designation of Plaintiffs as Representatives of the FLSA Collective Plaintiffs;

D. Designation of this action as a class action pursuant to F.R.C.P. 23;

E. Designation of Plaintiffs as Representatives of the Class;

13

Dated:

Case 1:19-cv-01426-GBD Document 1 Filed 02/14/19 Page 14 of 18

An award of damages, according to proof, including liquidated damages, to be
paid by Defendants;

An award of damages, according to proof, including, back pay, front pay,
compensatory damages, emotional distress damages, punitive damages and
liquidated damages, to be paid by Defendants;

Penalties available under applicable laws;

Costs of action incurred herein, including expert fees;

Attorneys’ fees, including fees pursuant to 29 U.S.C. § 216, N.Y. Lab. L. § 663,
and other applicable statutes;

Pre-judgment and post-judgment interest, as provided by law; and

Such other and further legal and equitable relief as this Court deems necessary,

just and proper.

New York, New York
February 14, 2019 Respectfully submitted,

JOSEPH & KIRSCHENBAUl\/l LLP

By: /s/ D. Mal`mon Kirschenbaum
D. l\/laimon Kirschenbaum
32 Broadway, Suite 601
New York, NY 10004
Tel: (212) 688-5640
Fax: (212) 688-2548

Attorrieysfor Nclmea’ Plaintiffs proposed
FLSA Collective Plaintiffs and proposed
Class

DEMAND FOR JURY TRIAL

Plaintiffs hereby demand a jury trial on all causes of action and claims with respect to

which they have a right to jury trial.

14

Case 1:19-cv-01426-GBD Document 1 Filed 02/14/19 Page 15 of 18

EXHIBIT A

Case 1:19-cv-01426-GBD Document 1 Filed 02/14/19 Page 16 of 18

CONSENT TO SUE UNDER
FEDERAL FAIR LABOR STANDARDS ACT

I am an employee currently or formerly employed by 68th St Cafe, Inc. and/or
related entities I consent to be a plaintiff in an action to collect unpaid wages I agree that
l am bound by the terms of the Professional Services Agreeinent signed by the named
plaintiffs in this case.

f u is @\L) ii w '\
Full Legal Naime (Print)

1910 g '€¢_,p(nv/ri.<L/i

U

Signature/

 

Date

Case 1:19-cv-01426-GBD Document 1 Filed 02/14/19 Page 17 of 18

CONSENT TO SUE UNDER
FEDERAL FAIR LABOR STANDARDS ACT

l am an employee currently or formerly employed by 68th St Cafe, Inc. and/or
related entities l consent to be a plaintiff in an action to collect unpaid wages l agree that
I am bound by the terms of the Professional Services Agreement signed by the named
plaintiffs in this case

/iAUl\L if’\s/@il@§

Fiiii Legai Name (Prini)

ign re

 

Date

DocuSign Enve|ope |D: 5D§¢§§§S~gt-ng&§¥|§QM-BSE_QERFSPOCUment 1 Filed 02/14/19 Page 18 Of 18

CONSENT TO SUE UNDER
FEDERAL FAIR LABOR STANDARDS ACT

I am an employee currently or formerly employed by 68th St Cafe, Inc. and/or
related entities l consent to be a plaintiff in an action to collect unpaid wages l agree that
l am bound by the terms of the Professional Services Agreement signed by the named
plaintiffs in this case.

Marlon nieto

 

Full Legal Name (Print)

V Docu$i)gned by:

`_*VQUUU lEBL¢L]U lllB/…

 

Signature

12/27/2018
Date

 

